William Rawson plaint. agt John Broughton Defdt in an action of the case for not paying the Summe of twenty four pounds in money due as the forfiture of a bond under his hand & Seale. datd 20th January. 1676. with damages. . . . The Jury . . . found for the plaint. forfiture of the bond twenty four pounds money & costs of Court: The Court upon the acknowledgemt of the plaint. what was remaining due, chancered this Forfiture to Six pounds money and costs of Court allowd thirty four Shillings ten pence.
Execution issued 5° Novr 1678.